CARDINE, Justice,
dissenting.
I dissent.
We put form over substance in this reversal and remand which will require the parties to go through the same procedure (order, notice, contested case hearing, and appeal) just completed. If the Board, after hearing the experts and all evidence, had found the fire chief acted arbitrarily and capriciously, it would have vacated the order of removal, the effect being to allow the tank to remain. The effect would be a variance. The Board, after hearing the *1184evidence, affirmed the fire chiefs action, and so should we.
There is substantial support for the Board’s finding that the fire chief had not acted in an arbitrary and capricious manner. The majority acknowledges that the fire chief applied a rule of “common sense.” The rule of “common sense” has heretofore been urged upon this Court with considerable vigor. Brown v. State, 816 P.2d 818 (Wyo.1991) (Urbigkit, C.J., dissenting). Having had the foresight to apply this rule, the fire chief’s determination of removal requirement is surely entitled to considerable weight.